Citation Nr: 0632659	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right eye injury, to include corneal abrasion.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from  March 1972 to March 
1975 in the Navy, and from April 1979 to June 1992 in the 
Army.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), 
which, in pertinent part, denied the veteran's application to 
reopen his claim for entitlement to service connection for 
residuals of a right eye injury, to include corneal abrasion.  

Although the April 2003 rating decision reflects that the RO 
addressed the threshold matter of new and material evidence, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

In an April 2002 statement, the veteran requested reopening 
of a previously denied claim for service connection for left 
ear hearing loss.  By a rating decision dated in April 2003, 
the RO denied the veteran's application to reopen his claim.  
Then, during the pendency of this appeal, the RO, in a 
February 2004 rating decision, granted service connection for 
left ear hearing loss.  Thus, the issue pertaining to left 
ear hearing loss is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to ensure that the veteran has been afforded due process 
in regard to claim development.  In particular, the RO must 
ensure compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  A preliminary review of the record 
indicates that the VCAA notice sent to the veteran in July 
2002 is inadequate, for the reasons that follow.  

The veteran is seeking to reopen a claim of entitlement to 
service connection for residuals of a right eye injury, to 
include corneal abrasion, which was last denied in February 
1993.  During the pendency of the claim, on March 31, 2006, 
the Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in part, that VA's duty to notify 
a veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim (i.e., describe what new and material 
evidence is), and to notify the veteran of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for benefit sought by the claimant 
(i.e., what is necessary to substantiate each element of the 
underlying service connection claim).  It further held that 
VA must, in the context of a claim to reopen, look at the 
basis for the denial in the prior decision and to respond 
with a notice letter that describes what specific evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The July 2002 notification letter issued in this case did not 
fully comply with the Kent ruling.  Although the July 2002 
VCAA notice letter advised the veteran to submit "new and 
material evidence not previously considered" with regard to 
his right eye claim as well as other claims (and then 
described the general requirements for establishing service 
connection on the merits), the letter did not discuss the 
basis for the denial in the prior decision in this case.  Nor 
did the letter describe what "new and material evidence" 
is.  That is, the VCAA notice letter does not define "new 
and material evidence."  It is further noted that the 
veteran should be notified of the definition of "new and 
material evidence" under the current standard, which is in 
effect for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001), codified at 38 C.F.R. § 
3.156 (2006).  The veteran's application to reopen his claim 
was filed in April 2002, so the current standard - rather 
than the prior standard as codified in 38 C.F.R. § 3.156 
(2001) - applies.  In that regard, it is observed that, 
although the RO furnished the current standard in the section 
pertaining to applicable laws and regulations within the 
statement of the case issued to the veteran in February 2004, 
the RO's reasons and bases for the denial in the statement of 
the case, as well as in the April 2003 rating decision, 
contain the language from the prior standard which is not 
applicable in this case.  The foregoing due process 
deficiencies should be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the veteran's application to 
reopen a claim of entitlement to service 
connection for residuals of a right eye 
injury.  This notice should, in 
particular, advise the veteran of the 
following:  (1) the evidence and 
information necessary to reopen the claim 
(i.e., describes what new and material 
evidence is under the current standard in 
effect on and after August 29, 2001 per 
the language of 38 C.F.R. § 3.156(a) 
(2006)); (2) the evidence and information 
necessary to substantiate each element of 
the underlying service connection claim; 
(3) what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., evidence of 
current right eye disability and a 
medical nexus between a current right eye 
disability and the right eye injury in 
service); and (4) the responsibilities of 
VA and the veteran in obtaining the 
evidence.  This notice is outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

2.  After the above has been completed, 
the RO should readjudicate the veteran's 
claim, based on a review of the entire 
record.  Such review should include 
consideration of the current standard of 
"new and material evidence" under 
38 C.F.R. § 3.156 (2006).  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

